                Case 2:19-cr-00176-TLN Document 27 Filed 06/16/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00176-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   ARMANDO VARGAS GARCIA and                           DATE: June 18, 2020
     EDUARDO MONTERO ALEMAN,                             TIME: 9:30 a.m.
15                                                       COURT: Hon. Troy L. Nunley
                                  Defendants.
16

17

18          This case is set for a status conference on June 18, 2020. On May 13, 2020, this Court issued

19 General Order 618, which suspends all jury trials in the Eastern District of California “until further

20 notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

21 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

22 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
               1
23 May 2, 2021. This and previous General Orders, as well as the declarations of judicial emergency,

24 were entered to address public health concerns related to COVID-19.

25          Although the General Orders and declarations of emergency address the district-wide health

26 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00176-TLN Document 27 Filed 06/16/20 Page 2 of 5


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

28          2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00176-TLN Document 27 Filed 06/16/20 Page 3 of 5


 1 for the status hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                    STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.      By previous order, this matter was set for status on June 18, 2020.

 7          2.      By this stipulation, defendants now move to continue the status conference until July 16,

 8 2020, at 9:30 a.m., and to exclude time between June 18, 2020, and July 16, 2020, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv) [Local Code T4].

10          3.      The parties agree and stipulate, and request that the Court find the following:

11                  a)       The government has recently provided additional discovery associated with this

12          case, including supplemental investigative reports, additional photographs, and a forensic

13          cellular phone report and extraction. Much of this discovery is in the Spanish language. All of

14          the discovery in this case has been either produced directly to counsel and/or made available for

15          inspection and copying.

16                  b)       Counsel for the defendants desire additional time consult with their clients, to

17          conduct investigation, to research related to the charges, to review additional discovery for this

18          matter, to discuss potential resolutions with their clients, and to otherwise prepare for trial.

19                  c)       Counsel for defendant believes that failure to grant the above-requested

20          continuance would deny him/her the reasonable time necessary for effective preparation, taking

21          into account the exercise of due diligence.

22                  d)       The government does not object to the continuance.

23                  e)       Given the public health concerns cited by the General Orders and declarations of

24          judicial emergency, and presented by the evolving COVID-19 pandemic, an ends-of-justice

25          delay is particularly apt in this case.

26                  f)       Based on the above-stated findings, the ends of justice served by continuing the

27          case as requested outweigh the interest of the public and the defendant in a trial within the

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME                3
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00176-TLN Document 27 Filed 06/16/20 Page 4 of 5


1            original date prescribed by the Speedy Trial Act.

2                   g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

3            et seq., within which trial must commence, the time period of June 18, 2020 to July 16, 2020,

4            inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

5            because it results from a continuance granted by the Court at defendant’s request on the basis of

6            the Court’s finding that the ends of justice served by taking such action outweigh the best interest

7            of the public and the defendant in a speedy trial.

8 //

9 //

10 //

11 //

12 //

13 //

14 //

15 //

16 //

17 //

18 //

19 //

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              4
        PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00176-TLN Document 27 Filed 06/16/20 Page 5 of 5


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: June 15, 2020                                     MCGREGOR W. SCOTT
 6                                                            United States Attorney
 7
                                                              /s/ ADRIAN T. KINSELLA
 8                                                            ADRIAN T. KINSELLA
                                                              Assistant United States Attorney
 9

10
     Dated: June 15, 2020                                     /s/ TIMOTHY ZINDEL
11                                                            TIMOTHY ZINDEL
12                                                            Counsel for Defendant
                                                              ARMANDO VARGAS GARCIA
13

14   Dated: June 15, 2020                                     /s/ KELLY BABINEAU
                                                              KELLY BABINEAU
15                                                            Counsel for Defendant
                                                              EDUARDO MONTERO ALEMAN
16

17
                                            FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 15th day of June, 2020.
19

20

21

22
                                                                   Troy L. Nunley
23
                                                                   United States District Judge
24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
      PERIODS UNDER SPEEDY TRIAL ACT
